Citation Nr: 1825678	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable rating for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and December 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, the Veteran testified before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that his diabetes mellitus was caused or aggravated by his service-connected hypertension and/or his service while stationed in Korea during the Vietnam War.  In October 2015, a VA examiner concluded that the Veteran's diabetes mellitus was not caused by his hypertension.  However, an opinion as to whether the Veteran's diabetes mellitus was aggravated by his hypertension is still outstanding and should be obtained on remand.  At his hearing before the Board, the Veteran stated that he was stationed in Korea during the Vietnam War in 1966 and had some service along the demilitarized zone (DMZ).  Therefore on remand, the Veteran's dates of service in Korea and the issue of whether he served along the DMZ during a time when tactical herbicides were used should be developed.

The Veteran contends that his dementia was caused or aggravated by his service or a service-connected disability.  In November 2013, with clarification in January 2014, a VA examiner determined that it was less likely than not that the Veteran's dementia was caused by his service or service-connected TBI.  However, an opinion should also be obtained to determine whether the Veteran's dementia was aggravated by his service-connected TBI.  Additionally, the issue as to whether the Veteran's dementia was caused or aggravated by his service-connected anxiety disorder has been raised and an etiological opinion as to this theory should also be obtained.

The Veteran last underwent a TBI VA examination in 2015.  In light of the remand for an opinion regarding the etiology of the Veteran's dementia, and likely accompanying psychiatric examination, the Board finds that this issue should be remanded pending the conclusion of that examination to benefit the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Verify the dates of the Veteran's service in Korea and determine the likelihood that he served along the DMZ when tactical herbicides were presumed to have been used.  Provide the Veteran with notice of the outcome of this development.

2.  Send the Veteran notice as to the elements of secondary service connection with regard to his claim for service connection for dementia as caused or aggravated by his service-connected anxiety disorder.

3.  Schedule the Veteran for a VA examination to determine the etiology of his diabetes mellitus.  The examiner should review the claims file.  A complete rationale should accompany the opinion reached.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hypertension aggravated his diabetes mellitus.  

The examiner is informed that aggravation here is defined as any increase in disability.  If the Veteran's hypertension aggravated his diabetes mellitus, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

4.  Schedule the Veteran for a VA examination to determine the etiology of his dementia and as well as the current residuals of his TBI.  The examiner should review the claims file.  A complete rationale should accompany the opinion reached.  The following questions are to be addressed:

a)   Does the Veteran suffer from dementia or a cognitive disorder, the symptoms of which can be separated or distinguished from his service-connected TBI and anxiety disorder?

b)  What are the current symptoms/residuals of the Veteran's serice-connected TBI?

c)  If the Veteran suffers from dementia or cognitive disorder aside from his service-connected TBI, is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected anxiety disorder caused or aggravated his dementia/cognitive disorder?

d)  If the Veteran suffers from dementia or cognitive disorder aside from his service-connected TBI, is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected TBI aggravated  his dementia/cognitive disorder?

The examiner is informed that aggravation here is defined as any increase in disability.  If the Veteran's TBI or anxiety disorder aggravated dementia or cognitive disorder, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


